Citation Nr: 1824740	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-31 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training purposes (ACDUTRA) from February 27, 1969, to August 26, 1969, from August 8, 1970, to August 23, 1970, and from June 10, 1972, to June 25, 1972.

In March 2014, the Appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In October 2017, the Appellant was advised that the VLJ who presided at the March 2014 Board hearing was no longer employed at the Board.  The Appellant was offered an additional Board hearing before a newly assigned VLJ. 38 C.F.R. § 20.707 (2017).  In August 2016, the Appellant notified the Board that he did not wish to appear for an additional hearing.  As such, the appeal will proceed as there is no pending hearing request.  38 C.F.R. § 20.703 (2017).

In October 2015, the Board remanded the claim for a VA examination that was obtained in February 2017.  For the reasons found in the REMAND section, additional development of the appeal is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Appellant contends that the current bilateral hearing loss and tinnitus disabilities are due to military noise exposure during his ACDUTRA.  Specifically, the Appellant stated that he had loud noise exposure in service from firing mortars.

In November 2016, the Appellant was afforded a VA audiology examination.  Audiology testing revealed hearing loss for VA purposes in the Appellant's right ear but not the left.  The Appellant reported current tinnitus.

The November 2016 VA examiner indicated that an opinion could not be offered on the etiology of the Appellant's right ear hearing loss and tinnitus.  The rationale provided was that the Appellant's service treatment records contained only Bekesy Tracing and that there was no DD 214 to verify the Veteran's MOS.

The Board notes that the Appellant was not on active duty, rather, he only had periods of ACDUTRA that were verified on a July 1975 VA Form 07-3101.  Additionally, the examiner did not comment on the Appellant's lay report of noise exposure but based the opinion on the fact that the MOS could not be verified.  Given the deficiencies in the November 2016 VA audiology examination and etiological opinions contained therein, a remand for an examination is necessary to assist in determining the etiology of the bilateral hearing loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Appellant for a VA audiology examination to determine the current etiology of any bilateral hearing loss and tinnitus.  The examination should not be conducted by the January 2016 VA examiner.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  A complete rationale must be provided for any opinions expressed.

The VA examiner should offer the following opinion:

a) Is it at least as likely as not (50 percent or greater probability) that the Appellant's bilateral hearing loss had onset in service or is otherwise related to his periods of ACDUTRA, to include noise exposure?

b) Is it at least as likely as not (50 percent or greater probability) that the Appellant's tinnitus had onset in service or is otherwise related to his periods of ACDUTRA, to include noise exposure?

In rendering the opinions requested above, the VA examiner should assume that the Appellant was exposed to loud noises in service and comment on the Veteran's reported noise exposure.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Appellant, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




